Exhibit 10.2

 

THIS NOTE HAS NOT (AND ANY SHARES OF STOCK ISSUABLE UPON THE TRIGGERING OF AN
EVENT OF DEFAULT MAY NOT HAVE) BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. NEITHER THIS
NOTE NOR ANY SHARES OF STOCK ISSUABLE UPON THE TRIGGERING OF AN EVENT OF DEFAULT
MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THIS NOTE OR SHARES OF STOCK
ISSUABLE UPON DEFAULT UNDER THIS NOTE UNDER SUCH ACT UNLESS SUCH REGISTRATION IS
NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE ACT.

 

InterCloud Systems, Inc.

 

Demand Promissory Note

 

Face Amount: $1,000,000November 17, 2014  New York, NY



 

FOR VALUE RECEIVED, the undersigned InterCloud Systems, Inc., (the “Borrower”),
promises to pay to the order of Dominion Capital LLC, its successors or assigns
(the “Lender”), ONE MILLION DOLLARS ($1,000,000) (the “Face Amount”) by the
earlier of November 10th, 2015 (the “Maturity Date”) or on demand (“Demand”) in
accordance with the terms hereof, together with interest, as provided herein. As
provided herein, payment may be made in either cash or common stock of the
Borrower, at the option of the Lender. If common stock of the Borrower is used
to make such payment, then such shares shall be delivered by the third business
day following the Maturity Date, or date of Demand, as applicable, and the
number of shares issued to the Lender shall equal the quotient of (i) the total
amount due to Lender pursuant to this Note, including principal and interest, at
a conversion price mutually agreed to by both parties.

 

Interest at the rate of twelve percent (12.00%) per annum, to be accrued until
the Maturity Date or Demand is made, and any other amounts due hereunder are
payable in lawful money of the United States of America to the Lender. Interest
may be paid in cash at the Maturity Date, which includes the maturity on Demand
at the option of the Lender, which election shall be communicated to the Lender
in writing. The Borrower will pay a minimum guaranteed interest of $60,000 on
the Face Amount.

 

All payments due under this Note shall rank senior to all other existing and
future unsecured indebtedness of the Company.

 

Section 1.               Maturity. Subject to the redemption provisions
contained herein, the Face Amount, along with the interest accrued thereon,
shall be repaid in cash or stock at the Maturity Date, unless Demand is
otherwise made prior to such Maturity Date. The total balance will be due and
payable no later than November 17, 2015.

 

Section 2.               Redemption. The Note may be redeemed at any time prior
to Maturity at an amount equal to 110% of the outstanding principal amount plus
any accrued and unpaid interest on this Note. The Redemption Premium (10%) can
be paid in cash or Common Stock at the option of the Borrower. If common stock
of the Borrower is used to make such payment, then such shares shall be
delivered by the third business day following the Maturity Date, or date of
Demand, as applicable, at a mutually agreed upon conversion price by both
parties.

 



 

 

 

Section 3.               Demand. Lender can demand redemption any time after 150
calendar days from the issuance date above. In order to demand the redemption,
the Lender must give 30 days’ written notice to the Company.

 

Section 4.              Transferability. This Note and any of the rights granted
hereunder are freely transferable or assigned by Lender, in whole or in part, in
its sole discretion and without notice to the Borrower.

 

Section 5.               Event of Default.

 

             (a)              In the event that any one of the following events
shall occur (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body), it shall be deemed an Event of Default:

 

(i)                Any default in the payment of the principal of, interest on
or other charges in respect of this Note, or any other note issued by the
Borrower for the benefit of the Lender, as and when the same shall become due
and payable;

 

(ii)               Borrower shall fail to observe or perform any other material
covenant, agreement or warranty contained in, or otherwise commit any breach or
default of any provision of this Note or any other agreement between the
Borrower and the Lender;

 

(iii)             There shall be a breach of any of the representations and
warranties set forth in this Note or any transaction document executed
contemporaneously herewith; or

 

(iv)             Borrower, shall commence, or there shall be commenced against
Borrower any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or Borrower commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Borrower or there is commenced
against Borrower any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of sixty (60) days; or Borrower is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or Borrower suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty (60) days; or Borrower makes a general assignment for the
benefit of creditors; or Borrower shall fail to pay or shall state that it is
unable to pay or shall be liable to pay, its debts as they become due or by any
act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Borrower for the purpose of effecting any of the foregoing.

 



2

 

 

             (b)             Upon the occurrence of an Event of Default, the
Lender shall give the Borrower notice of such occurrence, at which time the
Borrower shall have five (5) business days from receipt of such notice to either
cure such default or pay the outstanding amount of the Note, with any unpaid
interest thereof, in full. In the event that full payment is not made upon the
expiry of the five (5) day period, a default penalty equal to two percent (2%)
of the Face Amount per month during the period of Default (the “Default
Penalty”). Lender may then, at its sole discretion declare the entire then
outstanding Face Amount of this Note together with any unpaid interest and the
Default Penalty immediately due and payable (a “Default Declaration”), in which
event the Lender may, at its sole discretion take any action it deems necessary
to recover amounts due under this Note.

 

(c)           Upon the occurrence of an Event of Default, the Lender shall be
entitled to receive, in addition to the Face Amount of the Note, interest
thereon and the Default Penalty, the Lender shall be entitled to recover all of
its costs, fees (including without limitation, reasonable attorney’s fees and
disbursements), and expenses relating collection and enforcement Note, including
all costs and expenses incurred by it in enforcing its rights under the Note and
any transaction document entered into contemporaneously herewith.

 

(d)           The failure of Lender to exercise any of its rights hereunder in
any particular instance shall not constitute a waiver of the same or of any
other right in that or any subsequent instance with respect to Lender or any
subsequent holder. Lender need not provide and Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. The remedies available to the Lender upon the occurrence of an
Event of Default shall be cumulative.

 

Section 6.               Notices. Any and all notices, service of process or
other communications or deliveries required or permitted to be given or made
pursuant to any of the provisions of this Note shall be deemed to have been duly
given or made for all purposes when hand delivered or sent by certified or
registered mail, return receipt requested and postage prepaid, overnight mail or
courier as follows:

 

     If to Lender, at:

 

Dominion Capital Investments LLC

341 W. 38th Street – 8th Floor

Suite 800

New York, New York 10018

Attn: Mikhail Gurevich

Or such other address as may be given to the Borrower from time to time

 

If to Borrower, at:

 

InterCloud Systems, Inc.

1030 Broad Street, Suite 102

Shrewsbury, NJ 07702

Attn: Mark E. Munro

Or such other address as may be given to the Lender from time to time

 



3

 

 

Section 7.             Usury. This Note is hereby expressly limited so that in
no event whatsoever, whether by reason of acceleration of maturity of the loan
evidenced hereby or otherwise, shall the amount paid or agreed to be paid to the
Lender hereunder for the loan, use, forbearance or detention of money exceed
that permissible under applicable law. If at any time the performance of any
provision of this Note or of any other agreement or instrument entered into in
connection with this Note involves a payment exceeding the limit of the interest
that may be validly charged for the loan, use, forbearance or detention of money
under applicable law, then automatically and retroactively, ipso facto, the
obligation to be performed shall be reduced to such limit, it being the specific
intent of the Borrower and the Lender that all payments under this Note are to
be credited first to interest as permitted by law, but not in excess of (i) the
agreed rate of interest set forth herein or therein or (ii) that permitted by
law, whichever is the lesser, and the balance toward the reduction of principal.
The provision of this ‎Section 7 shall never be superseded or waived and shall
control every other provision of this Note and all other agreements and
instruments between the Borrower and the Lender entered into in connection with
this Note. To the extent permitted by applicable law, Borrower waives any right
to assert the defense of usury.  

 

Section 8.            Governing Law; Waiver of Jury Trial. This Note and the
provisions hereof are to be construed according to and are governed by the laws
of the State of New York, without regard to principles of conflicts of laws
thereof. Borrower agrees that the New York State Supreme Court located in the
County of New York, State of New York shall have exclusive jurisdiction in
connection with any dispute concerning or arising out of this Note or otherwise
relating to the parties relationship. In any action, lawsuit or proceeding
brought to enforce or interpret the provisions of this Note and/or arising out
of or relating to any dispute between the parties, Lender shall be entitled to
recover all of its costs and expenses relating collection and enforcement of
this Note (including without limitation, reasonable attorney’s fees and
disbursements) in addition to any other relief to which Lender may be entitled.
Each party agrees that any process or notice to be served or delivered in
connection with any action, lawsuit or proceeding brought hereunder may be
accomplished in accordance with the notice provisions set forth above or as
otherwise provided by applicable law.

BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATING TO THIS NOTE.

 

Section 9.           Successors and Assigns. Subject to applicable securities
laws, this Note and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors of Borrower and the successors
and assigns of Lender.

 

Section 10.          Payment of Legal Fees. All costs of collection, including
any legal fees associated with this Note will be paid by the Borrower.

 

Section 11.          Amendment. This Note may be modified or amended or the
provisions hereof waived only with the written consent of Lender and Borrower.

  

Section 12.          Severability. Wherever possible, each provision of this
Note shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Note shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Note.

 

[SIGNATURE PAGE TO FOLLOW] 

 



4

 

 

 IN WITNESS WHEREOF, Borrower has caused this Demand Promissory Note to be duly
authorized officer and/or such individual borrower as of the date first above
indicated.

 

 

InterCloud Systems, Inc.


        By: /s/ Daniel J. Sullivan   Name: Daniel J. Sullivan   Title: Chief
Accounting Officer   Date: November 17, 2014

 

 

5



 

 